Opinion issued April 24, 2003


 








In The
Court of Appeals
For The
First District of Texas
____________

NOS. 01-03-00168-CR
          01-03-00169-CR
____________

CHRISTOPHER JONES, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from County Criminal Court at Law No. 15
Harris County, Texas
Trial Court Cause Nos. 1144003 and 1144002



MEMORANDUM  OPINION
 Appellant, Christopher Jones, filed a motion to dismiss the above-referenced appeals.  The motion is in writing, signed by appellant and counsel.  We
have not yet issued a decision.  Accordingly, the appeals are dismissed.  Tex. R. App.
P. 42.2(a).
	The clerk of this Court is directed to issue the mandates immediately.  Tex.
R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Hedges, Jennings, and Alcala.
Do not publish.  Tex. R. App. P. 47.2(b).